Citation Nr: 1518485	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-21 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to nonservice-connected burial benefits.



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.  He died in July 2006.  The appellant is his daughter. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision rendered by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014 the Board remanded the case to schedule the appellant for a videoconference hearing before a Veterans Law Judge.  Such hearing was scheduled for April 2014; however, the appellant failed to report for the hearing.  As good cause has not been shown, the request for a hearing is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran died in July 2006 and he was interred that same month.

2.  The appellant's application for burial benefits was received by VA in November 2008, more than two years after the Veteran's burial.  


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2014); 38 C.F.R. §§ 3.1600 (b) and (c), 3.1601 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  With regard to the current appeal for nonservice-connected burial benefits, the VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Legal Criteria and Analysis 

A burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600.  If a Veteran's death is not service-connected, a sum may be paid to cover the burial and funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the Veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the Veteran would have been in receipt of compensation) at the time of death; (2) the Veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the Veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  

The evidence shows the Veteran died in July 2006 of a nonservice-connected disability.  The Veteran's remains were buried in July 2006.

The record shows that the appellant filed a claim for burial benefits that was received by the RO on November 18, 2008, more than two years after the Veteran's burial.

The appellant contends that she filed a claim for VA burial benefits in August 2006 at a funeral home; that "a few months later" she received notification from VA that her application had been received but was continuing to be processed; that she also received assurances over the phone from the RO that her claim was continuing to be processed; that a few months later she was told by someone at the RO that they could not find anything under the Veteran's name or file number; and that she then refiled a claim that was then denied for not being timely.  The appellant reports that the funeral home has been closed by the state and she cannot obtain any copies of documents from that facility to substantiate her report of having filed a claim in 2006.

The Board notes that the record does not contain any notices from VA to the appellant acknowledging receipt of a claim for burial benefits for the Veteran during the two year period following his burial in July 2006.  The earliest notification letter to the appellant acknowledging her application for benefits is dated November 24, 2008.  There is simply no objective contemporaneous evidence of record demonstrating a claim within the two year period beginning in July 2006.
The Board finds that because the appellant's application for nonservice-connected burial benefits was not filed within two years after the Veteran's burial, as a matter of law, the appeal must be denied.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  The United States Court of Appeals for Veterans Claims has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on her by the Veteran's burial expenses.

However, the payment of burial benefits is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104.


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


